Citation Nr: 0033197	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  99-07 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for cholecystitis.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for pulmonary 
tuberculosis.

4.  Entitlement to service connection for a goiter.

5.  Entitlement to service connection for a gastric ulcer.

6.  Entitlement to service connection for rheumatoid 
arthritis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his brother


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from April 1946 to March 1949.  
His claim comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision of the Manila, 
Philippines, Department of Veterans Affairs (VA) 
Regional Office (RO).  In support of his claim, the veteran 
testified before the undersigned Veterans Law Judge at a 
hearing held at the RO in June 1999.


FINDING OF FACT

The veteran initially manifested high blood pressure after 
service and has been told by a physician that the increase 
might be due to old age.


CONCLUSION OF LAW

Hypertension was not incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 1991), as 
amended by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issues before the Board include whether the veteran is 
entitled to service connection for hypertension.  The RO 
denied the veteran this benefit in October 1998 on the basis 
that his claim was not well grounded.  During the pendency of 
this appeal, however, a bill was passed that eliminates the 
need for a claimant to submit a well-grounded claim and 
amplifies the VA's duty to assist a claimant in the 
development of his claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096 (2000) (to 
be codified at 38 U.S.C.A. §§ 5100-5107, 5126).  This 
legislation now necessitates the Board to proceed directly to 
an adjudication of the merits of a service connection claim 
(provided the Board finds that the VA has fulfilled its duty 
to assist) without determining whether the claim is well 
grounded.  

In this case, the Board's decision to proceed as required 
does not prejudice the veteran in the disposition of his 
claim for service connection for hypertension.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  In its January 
1999 statement of the case, the RO notified the veteran of 
all regulations pertinent to service connection claims, 
including those relating to well-groundedness, informed him 
that it had denied his claim for service connection for 
hypertension because he had not submitted competent medical 
evidence linking his hypertension to service (evidence that 
was previously required to well ground a claim and that is 
still required to grant a claim on the merits), and provided 
the veteran and his representative an opportunity to present 
argument on this matter.  The veteran and his representative 
took advantage of this opportunity by subsequently submitting 
written statements and presenting testimony at a June 1999 
hearing before the undersigned Veterans Law Judge.  Clearly, 
the veteran was ensured due process of law as a result of the 
actions taken by the RO. 

The question then becomes whether, under the new legislation, 
VA has fulfilled its duty to assist the veteran in developing 
his claim.  This legislation provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for benefits, but is not 
required to provide assistance if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  In this case, although the veteran has identified 
additional evidence he wishes to associate with his claims 
file, i.e., medical certificates from Drs. Eustacio Endaya 
and Mariano Castillo, for the reason that follows, the Board 
concludes that there is no reasonable possibility that any 
assistance the VA could provide would aid the veteran in 
substantiating his claim for service connection for 
hypertension. 

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303 (2000).  Service connection may be presumed if it is 
shown that the veteran served continuously for 90 days or 
more during a period of war or during peacetime after 
December 31, 1946, and arthritis, cardiovascular-renal 
disease, including hypertension, active tuberculosis, 
malignant tumors, or a peptic ulcer became manifest to a 
degree of 10 percent within one year (or three years in the 
case of tuberculosis) from the date of discharge, and there 
is no evidence of record establishing otherwise.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 
3.307, 3.309 (2000).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

During his hearing in June 1999 before the undersigned 
Veterans Law Judge, the veteran testified that his 
hypertension first manifested after service, 14 years prior 
to the hearing.  He also testified that his physician had 
told him that the hypertension might be due to old age.  
Inasmuch as the veteran has conceded that his hypertension 
did not manifest in service or within the one-year 
presumptive period and a physician has opined that the 
etiology of the hypertension is unrelated to service, any 
association of additional evidence with the claims file would 
be ineffectual.  A decision on the merits of the veteran's 
claim is thus appropriate.

To meet the requirements for an award of service connection 
under 38 U.S.C.A. §§ 1110, 1131, the veteran must submit 
competent evidence establishing the existence of a current  
disability resulting from service.  In this case, the veteran 
does not assert, and the medical evidence of record does not 
establish, that hypertension resulted from the veteran's 
period of active service.  The veteran's claim of entitlement 
to service connection for hypertension must therefore be 
denied.  


ORDER

Entitlement to service connection for hypertension is denied.


REMAND

The veteran also contends that he is entitled to service 
connection for cholecystitis, tuberculosis, residuals of a 
goiter removal, a gastric ulcer and arthritis.  He asserts 
that he was treated for these disorders either in service or 
within one to three years after he discharged from service.  
The veteran's representative asserts that the RO is obligated 
to advise the veteran under 38 U.S.C.A. § 5103(a) of the 
evidence needed to complete his claims for service 
connection.  The Board finds that additional development by 
the RO is warranted before deciding the merits of the 
veteran's remaining claims. 

The record contains three medical records dated during the 
veteran's period of active service.  Based on the condition 
of one of these records and on an August 1998 letter from the 
RO to the veteran, it appears that some of the veteran's 
service medical records might have been destroyed in the 1973 
fire at the National Personnel Records Center (NPRC) in St. 
Louis, Missouri.  

In situations where service medical records are presumed 
destroyed through no fault of the veteran, the VA has a 
heightened duty to assist the veteran in obtaining evidence.  
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  This 
heightened duty includes assisting the veteran in searching 
for alternate forms of medical records in order to 
reconstruct the veteran's service medical history.  Jolley v. 
Derwinski, 1 Vet. App. 37, 39-40 (1990).  It also includes 
advising the veteran that he may obtain other forms of 
evidence such as lay testimony, including statements and 
affidavits of fellow service members, to support his claim.  
Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); Garlejo v. 
Derwinski, 2 Vet. App. 619, 620 (1992).  Accordingly, the RO 
should help the veteran search for alternative forms of in-
service medical records and advise him that he may obtain lay 
evidence supporting his assertion of in-service treatment of 
the claimed disorders.

In addition, the RO should undertake any additional 
development required by the Veterans Claims Assistance Act of 
2000.  In a VA Form 9 (Appeal to Board of Veterans' Appeals) 
received in April 1999, the veteran indicated that, although 
he has been unsuccessful in obtaining clinical records from 
the offices of Drs. Eustacio Endaya and Mariano Castillo, 
these doctors were willing to issue medical certificates in 
support of the veteran's claim.  To date, the veteran has not 
submitted such evidence or been advised to submit any such 
medical certificates.

In the case of a claim for disability compensation, the newly 
passed legislation provides that VA shall obtain the 
claimant's service medical records and, if the claimant has 
furnished the Secretary information to locate such records, 
other relevant records pertaining to the claimant's active 
military, naval, or air service that are held or maintained 
by a governmental entity.  As stated previously, it also 
provides that the VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate a 
claim for a benefit provided there is a reasonable 
possibility that such assistance will aid in substantiating 
the claim.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified 
at 38 U.S.C.A. § 5103A).

In this case, the medical evidence since service establishes 
that the veteran has been treated for cholecystitis, 
pulmonary tuberculosis, a non-toxic goiter, a gastric ulcer 
and rheumatoid arthritis.  Considering this evidence in 
conjunction with the veteran's statements, including that 
physicians have told him that some of these disorders may be 
related to his period of service and that they are willing to 
submit medical certificates attesting to this fact, the Board 
is persuaded there is a reasonable possibility that the 
veteran could substantiate his claim by obtaining the medical 
certificates mentioned.  Since the case was pending at the 
Board at the time of enactment of the Veterans Claims 
Assistance Act (VCAA), the RO has not had an opportunity to 
advise the veteran concerning such evidence and provide him 
any assistance in developing his claim for service connection 
for residuals of cholecystitis, tuberculosis, goiter removal, 
gastric ulcer and rheumatoid arthritis. 

Finally, if additional evidence confirming the veteran's 
contention of in-service treatment is associated with the 
claims file and sufficient evidence is otherwise of record, 
the veteran should be afforded a VA examination for the 
purpose of determining the etiology of his claimed disorders.  
The newly passed legislation provides that the VA's duty to 
assist includes providing the claimant a medical examination 
when the totality of the evidence establishes that the 
claimant has a current disability that may be associated with 
his period of active service and there is insufficient 
medical evidence of record for the VA to decide the claim.  
In this case, as the record stands, there appears to be 
insufficient medical evidence to determine whether the 
claimed disorders are related to the veteran's period of 
active service.  

For the reasons discussed, this case is remanded to the RO 
for the following development:

1.  As contemplated under the VCAA, the 
RO should contact the veteran and request 
him to provide the names and addresses of 
all health care providers, governmental 
and private, who treated him for 
cholecystitis, tuberculosis, throat 
symptoms, a gastric ulcer or arthritis in 
service, or who have indicated that any 
of the claimed disorders are related to 
his period of active service.  The RO 
should also advise the veteran that he 
has a right to submit lay testimony and 
alternate forms of medical records, 
including medical certificates from Drs. 
Endaya and Castillo, to verify his 
allegations of in-service medical 
treatment.  

2.  If, after the requested development 
is completed, the evidence establishes 
that the veteran was treated for any of 
the claimed disorders in service or 
within the presumptive period, the RO 
should arrange for the veteran to undergo 
a VA examination and medical opinion, if 
in order, for the purpose of determining 
whether the claimed disorders at issue in 
this case are related to service. 

3.  Thereafter, the RO should 
readjudicate the veteran's claims.  The 
veteran and his representative should be 
provided with a supplemental statement of 
the case, if in order, and afforded an 
opportunity to respond thereto before the 
record is returned to the Board for 
further appellate review.

The purpose of this REMAND is to ensure that the veteran is 
afforded due process and to obtain additional medical 
information.  The Board intimates no opinion as to the merits 
of this appeal.  The veteran is free to submit any additional 
evidence; however, no action is required until he is 
otherwise notified.  Kutscherousky v. West, 12 Vet. App. 369, 
373 (1999).


		
	CHARLES E. HOGEBOOM
	Veterans Law Judge
	Board of Veterans' Appeals

 



